Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Edward Henry Park, M.D.
(O.I. File Number L-09-40529-9),

Petitioner,
v.
The Inspector General.
Docket No. C-11-123
Decision No. CR2360

Date: April 20, 2011

DECISION

Petitioner, Edward Henry Park, M.D., is excluded from participating in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(1) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) effective November 18, 2010,
based upon his conviction of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program. There is a proper basis for
exclusion. Petitioner’s exclusion for the minimum period’ of five years is mandatory
pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

I. Background
The Inspector General for the Department of Health and Human Services (I.G.) notified

Petitioner by letter dated October 29, 2010, that he was being excluded from participation

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
in Medicare, Medicaid, and all federal health care programs for a period of five years, the
minimum statutory period. The I.G. advised Petitioner that he was being excluded
pursuant to section 1128(a)(1) of the Act based on his conviction in the Superior Court of
California, County of Orange, of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program.

Petitioner timely requested a hearing by letter dated November 19, 2010. The case was
assigned to me on November 30, 2010, for hearing and decision. A prehearing telephone
conference was convened on December 20, 2010, the substance of which is memorialized
in my order dated December 21, 2010. During the prehearing conference, Petitioner,
who appeared by counsel, waived an oral hearing. Accordingly, I set a briefing schedule
for the parties.

The 1.G. filed a motion for summary judgment and a supporting brief (I.G. Br.) on
February 3, 2011, with I.G. exhibits (1.G. Exs.) 1 through 4. Petitioner filed a brief in
opposition to the 1.G. motion for summary judgment on March 21, 2011 (P. Br.), with
Petitioner’s exhibit (P. Ex. 1). The I.G. filed a reply brief on April 4, 2011. No
objections to my consideration of the offered exhibits have been made and I.G. Exs. 1
through 4 and P. Ex. | are admitted.

IL. Discussion
A. Applicable Law

Petitioner’s rights to a hearing by an administrative law judge (ALJ) and judicial review
of the final action of the Secretary of the Department of Health and Human Services (the
Secretary) are provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)).

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in the Medicare and Medicaid programs any individual convicted of a criminal offense
related to the delivery of an item or service under Medicare or a state health care
program. Pursuant to section 1128(i) of the Act, an individual is convicted of a criminal
offense when: (1) a judgment of conviction has been entered against him or her in a
federal, state, or local court whether an appeal is pending or the record of the conviction
is expunged; (2) when there is a finding of guilt by a court; (3) when a plea of guilty or
no contest is accepted by a court; or (4) when the individual has entered into any
arrangement or program where judgment of conviction is withheld.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to

42 C.F.R. § 1001.102(b), the period of exclusion may be extended based on the presence
of specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years can mitigating factors be considered as a basis for reducing the
period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). No aggravating
factors are cited by the I.G. in this case, and the I.G. does not propose to exclude
Petitioner for more than the minimum period of five years.

B. Issue
The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.
42 CFR. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely and I have jurisdiction.
2. Summary judgment is appropriate in this case.
There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2, and the rights of both the
sanctioned party and the LG. to participate in a hearing are specified by 42 C.F.R.

§ 1005.3. Either or both parties may choose to waive appearance at an oral hearing and
to submit only documentary evidence and written argument for my consideration. 42
C.F.R. § 1005.6(b)(5). Although Petitioner orally waived an oral hearing during the
prehearing conference and agreed to proceed on the briefs and documentary evidence, the
parties are proceeding upon a motion for summary judgment. Accordingly, I apply the
standards applicable to summary judgment. An ALJ may resolve a case, in whole or in
part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate and no hearing is required where either: there are no disputed issues of
material fact and the only questions that must be decided involve application of law to the
undisputed facts; or, the moving party prevails as a matter of law even if all disputed

facts are resolved in favor of the party against whom the motion is made. A party
opposing summary judgment must allege facts which, if true, would refute the facts relied
upon by the moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic,
DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that

require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, DAB CR672 (2000); New Life Plus Ctr., CMHC, DAB CR700 (2000).

There is no genuine dispute as to any material fact in this case and the issues raised by
Petitioner are issues of law, i.e., whether Petitioner was convicted within the meaning of
the Act and whether, if there was a conviction, the conviction was of an offense related to
the delivery of an item or service under Medicare or Medicaid. Accordingly, summary
judgment is appropriate.

3. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

Petitioner advises me that he graduated from Harvard College with a bachelor of arts in
anthropology in 1989. Subsequently, he graduated from Columbia College of Physicians
and Surgeons with his medical degree and a master’s degree in public health. He
practiced medicine as an obstetrician and gynecologist. P. Br. at 2. On June 26, 2008, a
misdemeanor complaint charged Petitioner with delivering between January 1, 2004 and
July 1, 2007, a misbranded drug or device, specifically an intrauterine device from
Mexico that was not approved by the Food and Drug Administration, in violation of
California Health and Safety Code § 111440, a misdemeanor pursuant to California
Health and Safety Code § 111825(a). LG. Ex. 2; P. Br. at 2-3. A Probation Order dated
July 9, 2008, states that Petitioner pled guilty to the charge and waived the statutory time
for sentencing. The Probation Order states that Petitioner was sentenced on July 9, 2008.
The Probation Order further states:

No legal cause why judgment should not be pronounced and
defendant having Pled Guilty to count(s) 1, Imposition of
sentence is suspended and defendant is placed on 3 [y]ear(s)
INFORMAL PROBATION. ...

1.G. Ex. 3, at 1. Petitioner states that he entered into a “negotiated resolution of the
charge.” P. Br. at 3. Pursuant to the terms of his plea agreement, Petitioner pled guilty to
the misdemeanor charge in exchange for the suspended imposition of sentence and the
imposition of probation, the terms of which included 100 hours of community services
and the payment of restitution. Petitioner does not deny that in July 2008 his restitution
was sent to the Bureau of Medi-Cal Fraud and Elder Abuse — Headquarters, Office of the
California Attorney General. LG. Ex. 4. Petitioner subsequently filed a motion to
withdraw his guilty plea, which was granted on January 11, 2010, his probation was
terminated, and the charge against him was dismissed. P. Ex. 1; P. Br. at 3.

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:
(a) MANDATORY EXCLUSION.—The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes.—Any
individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program.

The statute requires that the Secretary exclude from participation in Medicare or
Medicaid any individual or entity: (1) convicted of a criminal offense, whether a felony
or a misdemeanor; (2) where the offense is related to the delivery of an item or service;
and (3) the delivery of the item or service was under Medicare or a state health care
program.

Petitioner argues that he was not convicted within the meaning of section 1128(i) of the
Act (42 U.S.C. § 1320a-7(i)) of a criminal offense. Petitioner argues that no “judgment
of conviction” was entered against him; his guilty plea was not accepted by the California
court; and the dismissal of the charge placed him in the same position as if the charge
was never brought. P. Br. at 4-6.

Pursuant to section 1128(i) of the Act, an individual is “convicted” of a criminal offense
when a judgment of conviction has been entered by a federal, state, or local court whether
or not an appeal is pending or the record has been expunged; or when there has been a
finding of guilt in a federal, state, or local court; or when a plea of guilty or no contest
has been accepted in a federal, state, or local court; or when an accused individual enters
a first offender program, deferred adjudication program, or other arrangement where a
judgment of conviction has been withheld. Contrary to Petitioner’s arguments, the
Probation Order clearly states that Petitioner pled guilty to the charge; there was no legal
cause why judgment should not be pronounced; and, upon Petitioner’s waiver, the court
immediately proceeded to sentencing — suspending the imposition of the sentence and
imposing informal probation with a requirement for community service and restitution.
1.G. Ex. 3. Furthermore, the undisputed facts show that the California court acted upon
and accepted Petitioner’s plea. The Court did not specifically reject the plea but
proceeded upon the terms of the plea agreement to which Petitioner had agreed. Even if I
concluded that a judgment of conviction was never actually entered against Petitioner, he
would nevertheless meet the definition of having been “convicted” under section
1128(i)(4) of the Act to the extent that judgment was withheld pending completion of the
terms of probation and the eventual dismissal of the charge. Petitioner’s argument that
the dismissal of the charge placed him in the same position as if he was never charged is
also without merit. Congress is clear in section 1128(i) of the Act that one is “convicted”
even if the record is subsequently expunged or judgment is withheld as part of a first

offender program, deferred adjudication program, or a similar program. Accordingly, I
conclude that Petitioner was convicted within the meaning of the Act, even though his
conviction may no longer be a matter of public record in the State of California.

Petitioner argues that his offense was not related to the delivery of an item or service
under any federal or state health care program. P. Br. at 7-8. Petitioner is correct that
nothing on the face of the charge or in section 111440 of the California Health and Safety
Code ties Petitioner’s offense to Medicare or the California Medicaid program, Medi-Cal.
I accept for purposes of ruling on summary judgment Petitioner’s representation that by
pleading guilty he did not admit to any nexus between his offenses and the Medi-Cal or
Medicare programs. Petitioner does not dispute or deny, however, that his restitution
went to the Medi-Cal fraud recovery unit in the California Office of the Attorney
General. I conclude that that undisputed fact establishes the nexus or common sense
connection between Petitioner’s criminal offense and the delivery of an item or service
under Medicare or Medicaid. Timothy Wayne Hensley, DAB No. 2044 (2006); Neil R.
Hirsch, M.D., DAB No. 1550 (1995); Chander Kachoria, R.Ph., DAB No. 1380 (1993).
Accordingly, I conclude that the offense of which Petitioner was convicted was related to
the delivery of an item or service under the California Medi-Cal program and the
elements necessary for exclusion pursuant to section 1128(a) of the Act are satisfied.

Petitioner asserts that, though he pled guilty to the criminal charge, he believed he was in
compliance with the law. P. Br. at 3. Petitioner’s assertion may be construed to be an
attack upon his conviction. Under the regulations, Petitioner’s underlying conviction is
not reviewable or subject to collateral attack before me, whether on substantive or
procedural grounds. 42 C.F.R. § 1001.2007(d). Thus, I may not consider Petitioner’s
arguments attacking his conviction.

I conclude that there is a basis for Petitioner’s exclusion and his exclusion is mandated by
section 1128(a)(1) of the Act.

4. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) of the Act is five years.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Five years is the minimum authorized period for a mandatory exclusion pursuant to
section 1128(a). Act § 1128(c)(3)(B). I have found there is a basis for Petitioner’s
exclusion pursuant to section 1128(a) of the Act, and the minimum period of exclusion is
five years and not unreasonable as a matter of law.
III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective November 18, 2010.

/s/
Keith W. Sickendick
Administrative Law Judge
